TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 6, 2021



                                        NO. 03-21-00085-CV


                                    S. G. and S. T., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on January 25, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for a new trial. The appellee shall pay all costs relating to this appeal, both

in this Court and in the court below.